ON MOTION TOR REHEARING.
It is contended by the movant, Greene County, in the motion for a rehearing in ground 1 thereof, that this court overlooked the statute requiring the auditor to brief the evidence. Code of 1933, § 10-201. The record does not show that a brief of the evidence was made by the auditor. His report says: “The evidence substantially briefed is submitted herewith.” Dated July 4, 1933. There is in the record no brief certified by the auditor or appearing to have been filed with his report. Instead thereof, there is a brief agreed to by both parties to be correct, on February 2, 1934, approved by the trial judge as correct and ordered filed on February 3, 1934. Deferences in the auditor’s report to certain pages of the brief of evidence seem to refer to a brief made by him, but there is nothing in the record to show that he made the brief which was agreed on by the parties and approved by the trial judge seven months after the report was filed. Therefore the contention that the court overlooked the statute requiring the auditor to brief the evidence is without merit. Code of 1933, § 10-402, providing that the report of the auditor shall be taken as prima facie correct, can not have the effect of supplementing the brief of evidence. The brief is conclusive as to what evidence was introduced.
In ground 2 of the motion for rehearing it is alleged that the court overlooked a statement in the testimony of H. D. Goodwin, to the effect that “the payments shown on this ledger are correct.” He did not testify -that he kept the ledger, or otherwise disclose *157the source of his knowledge that the payments were correct. He had previously testified to payments which were made to Bickers-Goodwin Company and to Greene County Motor Company or the Bank of Union Point. As to the payments made to his own company, he said: “I don’t know how much money Bickers-Goodwin got out of the matter. I think they got something over $2000.” The amount shown on the account was more than $3000. He also said he did not know about the transaction the bank and the motor company had about the truck, and he did not remember the amount charged Taylor for convict hire. Later he said, “The payments shown on this ledger are correct.” Whether he was speaking about the payments' he had previously testified about, or meant to say that all the payments shown on “this ledger” are correct, is not clear. In view of what the witness had said he did not know about items as to which he was specifically questioned, he was hardly qualified to testify absolutely that all of the fifty-eight items of disbursement were correct. The witness did not testify that the credit side of the account was correct. He spoke only of “payments,” that is of alleged disbursements made by the county. Under the county’s contract with Taylor Company, the latter was to be paid on estimates made by the State Highway Board. None of these estimates was introduced. The credit side of the account with Taylor Company was wholly without proof. It was merely a summary or memorandum made by a person unknown. The statement in the decision rendered, to the effect that the account was not verified, was correct.
The decisions cited in ground 3 are not in point. They relate to admissible books. The claim is made that the book in question was admissible, and that it is to be presumed that the necessary preliminary proof was made. Whether such a presumption would arise in connection with books declared by statute to be admissible under certain circumstances need not be considered. The book in this case was inadmissible, as it did not come within the statute. Bass v. Gobert, 113 Ga. 262 (38 S. E. 834); Blanchard v. Johnson, 142 Ga. 447 (83 S. E. 104). It was stated in the decision rendered that a book of this kind was no better than hearsay. It could have been said that it is hearsay. The section of the code dealing with the admission of books is in the part of the code which treats of hearsay evidence, and forms one of the exceptions to the rule against *158hearsay. The book under discussion is not even secondary evidence, and the cases cited in the decision rendered, as to verdicts based on hearsay, are strictly in point.
There is no contradiction in rulings with regard to an order or acceptance not being binding on the county. The order of Eatonton Oil and Auto Company, because of becoming incorporated in the contract of February 1, was not held to be invalid. But the acceptances of the Bickers-Goodwin Company and Greene County Motor Company orders were held not binding on the county in accordance with the decisions of the Supreme Court in the Bank of Cumming case and in this case.
The request that this motion be heard by three judges can not be granted. Two judges are a quorum and can render a valid judgment. A demand should have been made for three judges before the case was submitted to the court for consideration. Had the case been argued, one of the judges would have disqualified and a demand could then have been made for a full bench. As the case was submitted without argument, counsel can not, after the rendition of a decision in which one judge was disqualified, demand, in a motion for a rehearing, a decision by a full bench.
In the motion it is alleged that counsel for the plaintiff in error did not raise any question as to proof of the account. In paragraph 3 of the reply brief for the plaintiff in error which was filed March 10, 1934, counsel distinctly raises the question that there was no testimony as to many of the charges on the account, that many of the items could not be classified as having priority over the plaintiff's claim, that the burden was on the defendant to show that all payments claimed as preference payments were such, and that the bare statement of their account with the contractor without further explanation does not carry this burden, etc. This fairly raises the question that the defendant did not establish its defense by sufficient evidence. However, it is not necessary that the party complaining of a verdict should have made the specific complaint that it was based on hearsay, in order to have it set aside. A general objection, such as that the verdict is unsupported by the evidence, gives the appellate court ground to set aside the verdict, if it is founded on hearsay. See decisions cited in the opinion.
When the case is retried, the defendant will have the opportunity to make legal proof of the disbursements made by the county for *159the account of E. S. Taylor Company, and of the credits to which the Taylor Company is entitled. Rehearing denied.